Citation Nr: 1810870	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.  

2.  Entitlement to service connection for residuals of a low back injury.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to May 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the foregoing issues on appeal.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned conducted at the above indicated RO.  A transcript of that hearing is of record and associated with the Veteran's electronic claims file.  

In a December 2016 decision, the Board granted service connection for major depressive disorder and remanded the remaining issues on appeal listed on the title page herein.  


FINDING OF FACT

In a September 2017 statement, the Veteran withdrew the remaining claims in his appeal.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for the issues of entitlement to service connection for residuals of a neck injury, residuals of a low back injury, sinusitis and PTSD.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document.  38 C.F.R. § 20.204(b)(1).

As noted above the Veteran was granted service connection for major depressive disorder by a Board decision in December 2016.  In a July 2017 rating decision the RO implemented the Board's grant of service connection and assigned a 70 percent rating to the major depressive disorder.  In a  September 2017 letter, the Veteran stated that he was satisfied with the Board's decision and the rating decision and he would like to withdraw the remaining part of his appeal.  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C.§ 7105(d)(5). 

Accordingly, the Board does not have jurisdiction to review the appeal with regard to the claims of entitlement to service connection for residuals of a neck injury, residuals of a low back injury, sinusitis and PTSD, and they are dismissed without prejudice.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

						(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to service connection for the residuals of a neck injury is dismissed. 

The claim of entitlement for service connection for the residuals of a low back injury is dismissed. 

The claim of entitlement for service connection for sinusitis is dismissed. 

The issue of entitlement for service connection for PTSD is dismissed.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


